On order of the Chief Justice, the separate motions of the (1) Institute for Justice, (2) 2 Crooked Creek, LLC, (3) Michigan Association of County Treasurers, (4) AARP and AARP Foundation, and (5) Buckeye Institute for Public Policy Solutions to file briefs amicus curiae are GRANTED. The amicus briefs submitted by those groups are accepted for filing. Further, the separate motions of (1) the Michigan Association of Counties, Michigan Townships Association, and Michigan Municipal League, and (2) individuals Donald Freed, Lynette Hathon, and Amy Jo Denkins to file briefs amicus briefs on or before May 8, 2019, are GRANTED. Finally, the motion of amicus curiae party Department of Treasury to share five minutes of the defendants-appellees' oral argument time is GRANTED.